Citation Nr: 0820910	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-36 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
a bilateral pes planus, from August 30, 2003, to August 5, 
2007, and higher than 30 percent from August 6, 2007, to the 
present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to September 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The Board remanded this case for additional evidentiary 
development in May 2007.  In a January 2008 rating decision, 
an increased disability rating of 30 percent was granted for 
the veteran's bilateral pes planus, effective August 6, 2007.  
This action did not satisfy the veteran's appeal.

The Board notes that a November 2007 VA outpatient treatment 
record raises the issue of entitlement to service connection 
for bilateral ankle disability as secondary to bilateral pes 
planus.  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Prior to August 6, 2007, the veteran's bilateral pes 
planus was manifested by pain on manipulation and use of the 
feet and inward bowing of the tendo achillis.

2.  Since August 6, 2007, the veteran's bilateral pes planus 
has been manifested by marked deformity and pain on 
manipulation and use accentuated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for bilateral pes planus prior to August 6, 2007, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5276 (2007).

2.  The criteria for a disability rating higher than 30 
percent for bilateral pes planus on and after August 6, 2007, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession and 
notice with respect to the effective-date element of the 
claim, by letter mailed in May 2007.  Although this letter 
was provided after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the receipt of all pertinent evidence, 
the originating agency readjudicated the claim.  There is no 
indication or reason to believe that any ultimate 
determination of the originating agency would have been 
different had complete notice been provided at an earlier 
time.  

With respect to VA's duty to assist, the Board notes that the 
veteran has been afforded appropriate VA examinations and 
that service treatment records and other pertinent medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.  




Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service connection bilateral pes planus.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining the 
disability.

The veteran's bilateral pes planus was evaluated as 10 
percent disabling prior to August 6, 2007, and as 30 percent 
disabling thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  This code provides that a 10 percent disability rating 
is warranted for moderate bilateral pes planus with the 
weight-bearing line over or 
medial to the great toe; inward bowing of the tendo achillis; 
and pain on manipulation and use of the feet.  A 30 percent 
disability rating is warranted for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.); pain on manipulation and use 
accentuated; indication of swelling on use; and 
characteristic callosities.  The maximum schedular disability 
rating of 50 percent is warranted for pronounced bilateral 
pes planus with marked pronation; extreme tenderness of the 
plantar surfaces of the feet; marked inward displacement and 
severe spasm of the tendo achillis on manipulation; and not 
improved by orthopedic shoes or appliances.

After careful consideration, the Board finds that a 
disability rating higher than 10 percent is not warranted 
prior to August 6, 2007.  There is some evidence of marked 
deformity with respect to pronation in the report of a 
January 2004 VA examination, which notes that the veteran was 
able to pronate his feet, but poorly.  However, the remaining 
criteria necessary for a 30 percent disability rating are not 
met.  Although accentuated pain on use of the feet is noted 
in the January 2004 VA examination report and in VA treatment 
records dated from February 2004 to February 2007, there is 
no objective medical evidence of pain on manipulation.  There 
also is no objective medical evidence of callosities or 
swelling.  Accordingly, a disability rating higher than 10 
percent is not warranted for this period.

The Board also finds that a disability rating higher than 30 
percent is not warranted for the period beginning August 6, 
2007.  Although an August 2007 private treatment record and a 
November 2007 VA examination report note the presence of 
marked and severe pronation, the remaining criteria for a 50 
percent disability rating are not met.  In November 2007, 
diagnoses of plantar fasciitis were rendered in a VA 
examination report and VA treatment record.  However, there 
is no evidence of extreme tenderness of the plantar surfaces 
of the feet.  According to a February 2007 treatment record, 
the veteran reported that his pain primarily was located in 
the dorsal surface of the feet, and on VA examination in 
November 2007 the only objective evidence of tenderness was 
located in the ankle region.  Moreover, the November 2007 VA 
examiner noted that there was inward bowing of the achilles 
tendon on weight bearing but that there was no spasm on 
manipulation.  The examiner also noted that the veteran's 
custom orthotic devices were of fair efficacy in correcting 
his disability.  Accordingly, a disability rating higher than 
30 percent is not warranted for this period.

The Board has considered whether there is any other schedular 
basis for granting this claim for any portion of the initial 
rating period but has found none.  See Hart v. Mansfield, 21 
Vet. App. 505; Fenderson v. West; 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for his 
bilateral pes planus.  Moreover, the evidence shows that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  The Board notes that 
the veteran's VA health care provider stated in February 2004 
that the veteran temporarily was unable to work because of 
his pes planus.  However, the veteran subsequently was 
prescribed custom orthotics, and he reported that he was 
working when seen by VA on an outpatient basis in October 
2005 and May 2006 and at a VA examination in November 2007.  
While the Board acknowledges that the veteran experiences 
pain in his feet, there is no indication in the record that 
the average industrial impairment from his pes planus would 
be in excess of that contemplated by the assigned ratings.  
Therefore, the Board has determined that referral of the 
claims for extra-schedular consideration is not warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating higher than 10 percent 
prior to August 6, 2007, and higher than 30 percent 
thereafter for bilateral pes planus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


